Citation Nr: 0907118	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 until June 
1955 and from December 1959 until February 1976.  He died in 
June 2003. The appellant in this matter is the Veteran's 
surviving spouse.



This case was part of a stay involving certain claims based 
upon herbicide exposure in Vietnam because of the decision by 
the Court of Appeals for Veterans Claims (CAVC) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Chairman's Memorandum 
01-06-24 (rescinded).  The Court of Appeals for the Federal 
Circuit reversed the CAVC in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), upholding the VA's position regarding 
certain claims involving herbicide exposure in Vietnam.  The 
Haas case has become final and the stay has been lifted.  
Chairman's Memorandum No. 01-09-03 (January 22, 2009).   The 
Board accordingly will proceed with the adjudication of the 
claim on the merits. 


FINDINGS OF FACT

1. At the time of the Veteran's death, the Veteran was not 
service-connected for any disabilities; however, during 
service the veteran contracted lung cancer and underwent a 
right lobectomy. 

2. The immediate cause of the Veteran's death was valvular 
heart disease, mantle cell lymphoma and chronic obstructive 
pulmonary disease.  

3. The medical evidence of record shows that the Veteran's 
cause of death was substantially or materially related to his 
in-service right lobectomy, due to lung carcinoma.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
established.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(k), 3.5, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) is required.  However, in the decision 
below, the Board grants the claim of service connection for 
the cause of the Veteran's death.  Any further development 
under the VCAA or other law would not result in a more 
favorable result or be of assistance to this inquiry.  

Turning to the merits of the claim, the appellant principally 
argues that the Veteran's right lung lobectomy, from his 
diagnosed carcinoid of the bronchus intermedius, lung cancer, 
contributed to cause the Veteran's death.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board will grant the benefit sought under 
the "benefit-of-the-doubt" rule, which provides that where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay evidence 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 
3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Accordingly, service connection for the cause of 
a veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  
Further, service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. 38 C.F.R. 
§ 3.312 (c)(3).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the relevant evidence of record, during his 
lifetime the Veteran did not file a claim for service 
connection for any disabilities.  The Veteran's Certificate 
of Death, dated in June 2003, shows that the immediate cause 
of his death was valvular heart disease, lymphoma (mantel 
cell) and chronic obstructive pulmonary disease (COPD). 

A review of the Veteran's service records revealed a June 
1977 temporarily disabled retirement treatment record noted 
that the Veteran had undergone a resection for carcinoid of 
the bronchus intermedius, lung cancer.  The Board notes that 
the service personnel records stated that the Veteran retired 
from service with a disability including a right lobectomy 
due to lung carcinoma, which the military considered to be 30 
percent disabling.  The claims file reflects that the Veteran 
had a long military career and was retired with a military 
disability.  Therefore, the Veteran clearly had a disability 
of service origin.  

Subsequent to active service, private medical records dated 
from June 2002 through May 2003 revealed treatment for acute 
exacerbation of chronic obstructive pulmonary 
disease/interstitial pulmonary fibrosis; valvular heart 
disease with history of congestive heart failure; mantel cell 
lymphoma with extensive recurrence; coronary artery disease 
with history of bypass grafting and deconditioned. 

In April 2004, subsequent to the Veteran's death, a VA 
examiner reviewed the claims file and provided a report.  The 
examiner's review of the records indicated that the Veteran 
never had a recurrence of the lung cancer which was 
documented in the 1970's.  The Veteran subsequently developed 
a second malignancy in 2002 which was diagnosed as stage 4 
mantle cell lymphoma.  The examiner opined that the Veteran's 
status post right thoracotomy with the removal of a malignant 
carcinoid lung tumor, past lung cancer, without recurrence 
did not materially contribute to his death as the Veteran 
exhibited stable symptoms from 1976 up until it was 
discovered that his stage 4 mantle cell lymphoma had become 
symptomatic in August 2002.  

However, the examiner continued to opine that due to the 
extensive mediastinal adenopathy associated with the 
Veteran's stage 4 mantle lymphoma, he had developed the 
narrowing of his right mainstream bronchus which compromised 
his pulmonary reserve which likely was already compromised as 
a result of his previous malignant carcinoid lung tumor.  The 
Board finds it highly probative that the VA examiner 
attributed the Veteran's death to a right mainstream bronchus 
which likely was already compromised as a result of his 
previous in-service occurrence of the malignant carcinoid 
lung tumor.  

The Board notes, as stated above, that the Veteran's service 
records showed a June 1977 temporarily disabled retirement 
treatment record that revealed the Veteran had undergone a 
resection for carcinoid of the bronchus intermedius, lung 
cancer.  Further, service personnel records show that the 
Veteran retired with a disability, including a right 
lobectomy due to lung carcinoma.  

In light of the foregoing, the VA examiners opinion and the 
medical evidence of record, the Board finds that although the 
Veteran's in-service lung lobectomy did not alone cause the 
Veteran's death, it did contribute substantially or 
materially to cause the Veteran's death.  The Board finds 
that the specific attribution to the in-service lung cancer 
in VA examiner's opinion as probative and based on a history 
that was overall consistent with that found in the claims 
file.  It is, therefore, found to carry probative weight.  
See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

While the April 2004 VA examiner's opinion, on its face, 
suggests that the Veteran's death was unrelated to service, 
the Board interprets the medical evidence as actually 
supporting the appellant's claim that her husband's service-
incurred lung disability materially contributed to the 
Veteran's death under 38 C.F.R. § 3.312(c)(1),(3).  Although 
the Veteran's valvular heart disease and mantle cell lymphoma 
are unrelated to the in-service lung cancer and impairment of 
the Veteran's lung caused by service thereafter, the lung 
being a vital organ, the in-service lung cancer was a 
material factor in the Veteran's death.  The medical evidence 
indicates that the veteran's lung was weakened from the lung 
cancer residuals, and it seems likely that the veteran's 
COPD, which was listed as an immediate cause of death in the 
death certificate, was in some significant measure a residual 
of his in-service lung cancer.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Moreover, as noted earlier,  
under 38 C.F.R. § 3.312(c)(1), a contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. (emphasis added).  

As such, the April 2004 VA examiners opinion is at the very 
least in equipoise with the service medical records and the 
other competent medical evidence of record, upon application 
of the provisions of 38 C.F.R. § 3.312(c)(1),(3) within the 
circumstances presented in this case.  There is no competent 
medical evidence of record to rebut the opinion against the 
claim or otherwise diminish its probative weight.  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a state of balance.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter" the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Accordingly, the claim will 
be granted on the basis of the application of benefit of the 
doubt in the appellant's favor.  



							[Continued on Next Page]

ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


